DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 12/23/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US 7,784,805).  Morgan discloses:
With regard to claim 1 - A suspension device for a vehicle, comprising: 
a carrier 18 rotatably holding a wheel; 
a lower arm 44 and an upper arm 22 each of which is pivotally supported at one end portion thereof by a body 78 of the vehicle, the other end portion of each of the lower arm and the upper arm being connected to the carrier 32; 
a rocking lever 48 supported at one end portion 62 thereof by the body of the vehicle so as to be rockable; 
a link 50, having one end portion connected to the rocking lever 48 and the other end portion connected to the lower arm 44 at a position between the one end portion and the other end portion of the one of the lower arm 44; and 
a shock absorber 52 pivotally supported at one end portion 56 thereof by the body 26A of the vehicle, the other end portion 58 of the shock absorber 52 being connected to the rocking lever 48;
wherein the shock absorber 52 is connected to the rocking lever 48 at a position 58 that is farther from the one end portion 62 of the rocking lever 48 than a position at which the one end portion of the link 50 is connected to the rocking lever 48, and 
wherein the shock absorber 52 expands in a bound state and contracts in a rebound state (see Fig. 4).

With regard to claim 4 - further comprising a suspension spring that is a coil spring 36 disposed such that the shock absorber 52 passes therethrough and configured to expand and contract in conjunction with expansion and contraction of the shock absorber (see 2).

With regard to claim 5 - wherein the shock absorber and the suspension spring are formed as one unit so as to constitute a spring-absorber unit (Figs. 2-4).

With regard to claim 7 - wherein the carrier 18 is a steering knuckle steerably holding the wheel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Tamura et al (US 9,731,572).  Morgan fails to explicitly disclose wherein the carrier is an in-wheel motor unit including an electric motor as a rotational drive source of the wheel.  Tamura teaches a similar suspension device to that of Mayen, including a wheel carrier comprising an in-wheel motor unit 7 having an electric motor as a rotational drive source of the wheel.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension of Morgan with the teaching of Tamura such that the carrier includes an in-wheel motor unit comprising an electric motor to allow for better steering and acceleration.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Mayen et al (US 7,914,025).  Morgan fails to disclose a support member that supports the one end portion of the lower arm, the one end portion of the upper arm, the one end portion of the rocking lever, and the one end portion of the shock absorber, the support member being configured to be attachable to and detachable from the body of the vehicle so as to constitute a module.
Figs. 10B and 10C of Mayen teach:
A suspension device for a vehicle, comprising: 
a carrier 32 rotatably holding a wheel; 
a lower arm 133 and an upper arm 131 each of which is pivotally supported at one end portion thereof by a body 78 of the vehicle, the other end portion of each of the lower arm and the upper arm being connected to the carrier 32; 
a rocking lever 112 supported at one end portion thereof by the body of the vehicle so as to be rockable (rocker mount 128); 
a link 52, one end portion of which is connected to the rocking lever 112 and the other end portion of which is connected to the lower arm 133 at a position between the one end portion and the other end portion of the one of the lower arm 133; and 
a shock absorber 54 pivotally supported at one end portion thereof by the body 78 of the vehicle, the other end portion of the shock absorber being connected to the rocking lever 112;
a support member 7 that supports the one end portion of the lower arm 133, the one end portion of the upper arm 131, the one end portion of the rocking lever 112, and the one end portion of the shock absorber 52, the support member being configured to be attachable to and detachable from the body of the vehicle so as to constitute a module (see Fig. 2; modular suspension system).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension system of Morgan with the teaching of Mayen’s support member to which all of the components of the suspension system are attached to allow for easier removal of the system from the vehicle body for maintenance or replacement reasons.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Though the amendments appear to get around the Mayen reference, Morgan discloses the claimed subject matter, as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        July 11, 2022

/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        7/13/2022